DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/09/2022 has been entered. Claims 1-16, 23-24 and 34 are cancelled. Claims 17-22, 25-32 and 33 remain pending in the application.
Allowable Subject Matter
Claims 17-22, 25-32 and 33 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claims 17 and 33 with particular attention to the structural limitations “a carcass structure and a tread band applied in a radially outer position with respect to the carcass structure, wherein the tread band comprises a crown portion extending astride of an equatorial plane of the tire and having a first radius of curvature, and a pair of lateral portions arranged on axially opposite sides with respect to the crown portion and each having a second radius of curvature greater than the first radius of curvature, wherein the tread band further comprises a pair of shoulder portions arranged on axially opposite sides with respect to the crown portion and in an axially outermost position with respect to the lateral portions, and wherein each of the shoulder portions has a third radius of curvature smaller than the second radius of curvature”.
The closest prior art of record is considered to be Nakagawa (JP 2001-55010A) which discloses a tire tread profile of 0% to 35% of the tread development width from the tire equatorial plane in the tread development half width from the equatorial plane to the shoulder portion in the tire width direction as a center region, 35% to 65% are intermediate regions, and 65% to 100% are shoulder regions, and the average radii of curvature of each region are RC, RM, and RS, wherein the following relations are given to the average radii of curvature RC, RM, and RS: 0.6 ≦ RM /RC ≦ 0.9 and 0.6 ≦ RS/RM ≦ 0.9.
However, Nakagawa does not disclose a crown portion having a first radius of curvature, and a pair of lateral portions arranged on axially opposite sides with respect to the crown portion and each having a second radius of curvature greater than the first radius of curvature, wherein the tread band further comprises a pair of shoulder portions arranged on axially opposite sides with respect to the crown portion and in an axially outermost position with respect to the lateral portions, and wherein each of the shoulder portions has a third radius of curvature smaller than the second radius of curvature. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or in combination, does not render obvious the cumulative limitations of claims 17 and 33 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749